DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 16 October 2019.
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 October 2019 are being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) calculating a difference in a prospective benefit between calculated prospective benefits between users which is an abstract idea of a mathematical concept based upon collected or organized social networking data which is also a method of organizing human activities.
The limitations of “calculating, prospective benefit for a first user and a second user in a social network; calculating, the difference in prospective benefit between the first user and the second user; and 
This judicial exception is not integrated into a practical application (Step 2A Prong Two).   The claimed limitation of “attaching, by the processor, the calculated difference in prospective benefit in a connection invitation from the first user to the second user” is simply a post solution data gathering activity (i.e. transmission of the end result from the mathematical concept).  Next, the claim only recites one additional element – using a processor or one or more processors steps. The processor or one or more processors steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of running calculations on collected data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using processor or one or more processors to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-7, 9-14 and 17-20 are dependent on claims 1, 8, and 15 and include all the limitations of claims 1, 8, and 15.  Therefore, claims 2-7, 9-14 and 17-20 recite the same abstract idea of “calculating a difference in a prospective benefit between calculated prospective benefits between users.”  The claim recites the additional limitations further limiting how the calculations are performed which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, and 15, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schultz et al. (US PG Pub. 2014/0114774).

As per claims 1, 8, and 15, Schultz discloses a computer-implemented method comprising (method, Fig. 3, computing friendship score, Schultz ¶53): 
calculating, by a processor, prospective benefit for a first user and a second user in a social network (a sending score, a receiving score, Schultz ¶33-¶36); 
calculating, by the processor, the difference in prospective benefit between the first user and the second user (friendship value, Schultz ¶33-¶36); and 
attaching, by the processor, the calculated difference in prospective benefit in a connection invitation from the first user to the second user (the value to the social networking system for each connection is provided in the form of a friendship value, a sending score, and a receiving score. The friendship value reflects the potential increase in overall engagement of the user with the social networking system due to a given connection. On the other hand, the sending and receiving scores reflect the potential increase in the user's continued active utilization of the social networking system due to a given connection. Each candidate user is subsequently ranked in a database 195 based on each contact's friendship value, their sending score, their receiving .

As per claims 2, 9, and 16, Schultz discloses as shown above with respect to claims 1, 8, and 15.  Schultz further discloses wherein calculating prospective benefit comprises determining the first user's position in the social network (The sending score is the value to the user in sending a connection request to the candidate user. The value can be any perceived benefit or importance of the connection between the user and candidate user being generated. As such, when the candidate user has a high sending score, a connection between the user and the candidate user may increase both the user and candidate user's continued active utilization of the social networking system. The receiving score is the value to the candidate user in receiving a connection request from a user. As such, when the candidate user has a high receiving score, a connection between the user and the candidate user may increase both the user and candidate user's engagement with the social networking system and with other users or entities associated with the social networking system, Schultz ¶35).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3-7, 10-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US PG Pub. 2014/0114774) further in view of Burton, Paul, Yu Andy Wu, and Victor R. Prybutok. "Social network position and its relationship to performance of IT professionals." Informing Sci. Int. J. an Emerg. Transdiscipl. 13 (2010): 121-137 (Hereinafter Burton).

As per claims 3, 10, and 17, Schultz discloses as shown above with respect to claims 1, 8, and 15.  Schultz does not expressly disclose wherein calculating prospective benefit comprises determining if the first user is playing a brokerage.
However, Burton teaches wherein calculating prospective benefit comprises determining if the first user is playing a brokerage (brokers/brokerage, determined by constraint, Burton Page 124-125).
Both the Shultz and Burton references are analogous in that both are directed towards/concerned with analyzing social networks. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use concepts relating to Burt’s constraints (as discussed by Burton) in Shultz to improve the system and method with reasonable expectation that this would result in a social network management system that could retrieve and analyze data from a social network and improve performance.  
The motivation being that there is a need for social network analytics as network constraint appears to be an informer/client characteristic that influences his/her ability to take advantage of social networks as an informing channel and to improve performance (Abstract, Burton). 

As per claims 4, 11, and 18, Schultz discloses as shown above with respect to claims 1, 8, and 15.  Schultz does not expressly disclose wherein calculating prospective benefit comprises determining if the first user is playing a closure.
However, Burton teaches wherein calculating prospective benefit comprises determining if the first user is playing a closure (closure in the network, determined by constraint, Burton Page 124-125).
Both the Shultz and Burton references are analogous in that both are directed towards/concerned with analyzing social networks. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use concepts relating to Burt’s constraints (as discussed by Burton) in Schultz to improve the system and method with reasonable expectation that this would result in a social network management system that could retrieve and analyze data from a social network and improve performance.  
The motivation being that there is a need for social network analytics as network constraint appears to be an informer/client characteristic that influences his/her ability to take advantage of social networks as an informing channel and to improve performance (Abstract, Burton). 

As per claims 5, 12, and 19, Schultz discloses as shown above with respect to claims 1, 8, and 15.  Schultz does not expressly disclose wherein calculating prospective benefit comprises calculating the redundancy in connections.
However, Burton teaches wherein calculating prospective benefit comprises calculating the redundancy in connections (redundancy being high, Burton Page 125).
Both the Schultz and Burton references are analogous in that both are directed towards/concerned with analyzing social networks. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use concepts relating to Burt’s constraints (as discussed by Burton) in Schultz to improve the system and method with reasonable expectation that this would result in a social network management system that could retrieve and analyze data from a social network and improve performance.  
The motivation being that there is a need for social network analytics as network constraint appears to be an informer/client characteristic that influences his/her ability to take advantage of social 

As per claims 6, 13, and 20, Schultz discloses as shown above with respect to claims 1, 8, and 15.  Schultz does not expressly disclose wherein calculating prospective benefit comprises calculating a network constraint for the first user.
However, Burton teaches wherein calculating prospective benefit comprises calculating a network constraint for the first user (network constraint, Burton Page 122; determined by constraint, which is a measure of an individual’s inability to span structural holes (and therefore possess less social capital). An individual can be constrained in a network if (a) he/she has too few contacts; (b) he/she has contacts closely connected with one another; or (c) he/she shares information indirectly via a central contact, Page 124; Constraint is measured through a constraint index, a concentration measure that illustrates the extent to which all of a person’s network time and energy is concentrated on one contact (Burt, 1992). An individual with high constraint typically depends on one or only a small number of individuals within the network, therefore being exposed to less varied information and unable to expand his or her social capital (Burt, 2005), Page 125; see also Table 1 with calculations).
Both the Schultz and Burton references are analogous in that both are directed towards/concerned with analyzing social networks. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use concepts relating to Burt’s constraints (as discussed by Burton) in Schultz to improve the system and method with reasonable expectation that this would result in a social network management system that could retrieve and analyze data from a social network and improve performance.  
The motivation being that there is a need for social network analytics as network constraint appears to be an informer/client characteristic that influences his/her ability to take advantage of social networks as an informing channel and to improve performance (Abstract, Burton). 

As per claims 7 and 14, Schultz discloses as shown above with respect to claims 1 and 8.  Schultz does not expressly disclose wherein calculating prospective benefit comprises calculating a network constraint using the formula Cij = pij - Eq pigmqj , q # ij, where Cij is the network constraint, mqp = i's interaction with q divided by j's strongest relationship with anyone, and piq =proportion of i's energy invested in relationship with q (Constraint is measured through a constraint index, a concentration measure that illustrates the extent to which all of a person’s network time and energy is concentrated on one contact (Burt, 1992). An individual with high constraint typically depends on one or only a small number of individuals within the network, therefore being exposed to less varied information and unable to expand his or her social capital (Burt, 2005), Burton Page 125) (Examiner interprets the equation for Burt’s constraint as the equivalent to the instant formula which is referenced in Fig. 1.1 of Burt, R. S. (2005). Brokerage and closure. Oxford, UK: Oxford University Press).  

	
	37 CFR  § 1.105

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This information is required to complete the record so that an analysis can be made under 35 U.S.C. 102 and 103 may be ascertained.  Thus, the following information is requested:
The instant application includes a plurality of equations in the claims (claims 7 and 14). Information is requested regarding said equations.  Are claimed equations based upon the work of others, or simply the product of the Applicant's invention?  Specifically, are the claimed equations derived from the previously known work of others, or a mere application of the work of others?

The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. § 
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained will be accepted as a complete response to the requirement for that item.
Applicant’s REMARKS are noted, but not convincing.  However, the 37 C.F.R. § 1.105 request has been modified.  Thus, Applicant’s response is considered a bona fide attempt to respond to the previous Office Action.  Nonetheless, a complete response to this Office Action must include a complete response to this requirement.  

Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure:
Abrams (US PG Pub. 2005/0021750) System, method and apparatus for connecting users in an online computer system based on their relationships within social networks.
Kang (US PG Pub. 2013/0166574) Social network service system and method for recommending friend of friend based on intimacy between users.
Willis et al. (US PG Pub. 2013/0212479) Methods and apparatus for analyzing a social network.
Burt, R. S. (1992). Structural Holes: The social structure of competition. Cambridge, MA: Harvard University Press. 
Burt, R. S. (2000). Structural holes versus network closure as social capital. In N. Lin, K. Cook & R. S.
Burt (Eds.), Social capital: Theory and research (pp. 31-56). New York, NY: Aldine de Gruyter.
Burt, R. S. (2005). Brokerage and closure. Oxford, UK: Oxford University Press.
Burt, R. S., Hogarth, R. M., & Michaud, C. (2000). The social capital of French and American managers.  Organization Science, 11(2), 123-147.
Burt, R. S., & Ronchi, D. (1990). Contested control in a large manufacturing plant. In J. Weesie & H. D. Flap (Eds.), Social networks through time (pp. 121-157). Utrecht: Isorph. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629